DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2022 has been entered.
	
Status of Claims
Claim(s) 1, 4-5, 7-9, 11-13, 15, 17-19, 22-35 is/are pending of which Claim(s) 1, 11, 12, 15 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	The prior art does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 recites the limitation "the circumference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7-9, 11, 15, 17-19, 22-26, 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (WO 9402091 A1) (see attached translation pdf) in view of Andrews (WO 9963919 A1) (see attached translation pdf) in view of Loth (US 20120102613 A1) with evidence from Zensah (see attached web pdf).
Regarding claim 1, Hamilton discloses a kit for making a limb or other body part encircling therapeutic device (Fig 7, tape 104 and sock 102 encircles ankle/foot), for applying dynamic and/or static pressure to said limb/body part (Fig. 7, tape 104 when tensed on foot/ankle provides compression), comprising: 
a garment 102 or bandage (Fig. 7, sock 102) arranged to encircle the limb/body part (Fig. 7, sock 102 encircles ankle/foot), and 
a plurality of patches 104 (Fig. 7, tape 104) being releasably attachable to each other (Fig. 12, page 6 paragraph 4, loops 190 and hooks 188 enable the patches 104 to attach to each other, as demonstrated in Fig. 7) and to said garment 102 or bandage (Fig. 7, patches 104 when wrapped/tensed on sock 102 are attached to the sock 102) said patches 104 comprising a first adherent surface 188 on one side (Fig. 12, hooks 188 on bottom side), for attachment to the underlying garment 102 or bandage (Fig 7, with hooks 188 on underside and engaging with other patches 104, this side will be attached thus to the sock 102) and a second adherent surface 190 on another side (Fig, 12, loops 190 on top side), said second adherent surface 190 being provided at least around edges of the patches 104 (Fig. 12 the loops 190 are at the edges of its top surface), for attachment to a first adherent surface 188 of other patches 104 (Fig 7 and Fig. 12, the loops 190 attach to the hooks 188 of other patches 104), said first and second adherent surfaces 188/190 comprising hook and loop fabrics (hook 188 and loop 190, Fig. 12, page 6 paragraph 4), wherein said patches 104 are releasably attachable (hook and loop is releasable attachment) to each other at overlap areas when arranged at least partly overlapping each other (Fig. 7, patches 104 attach to each when overlapping due to the opposing sides of hook and loop 188/190 on opposite sides of the patches 104).
Hamilton does not disclose wherein the patches are dimensioned such that each patch has a maximal extension being less than 15 cm and at least 3 patches are required for encircling the limb/body part in a circumferential direction.
However, Hamilton does disclose that the patches 104 (tape 104) may be embodied in different forms, shapes, and dimensions (Page 6 paragraph 6), and also discloses that the patches 104 are provided to be support to injuries (Page 2 paragraph 4).
Furthermore, Andrews teaches an analogous device for providing support with an adherent (adhesive) surface (Abstract) (Page 2 paragraph 3 discusses how this device is analogous to support tapes) comprising an analogous hexagonal patch 4 (Figures 1-3) with an adherent surface 3 on one side (Page 2 paragraph 8) to analogously attach in an overlapping configuration to another side of the patch 4 when encircling an analogous limb/body part (Figure 3 and Page 4 paragraph 17), wherein the patches 4 are dimensioned such that each patch 4 has a maximal extension (interpreted as “max dimension”) being less than 15 cm (Page 3 paragraph 11, hexagonal patch 4 may have a max dimension in the form of a width of 4 cm) and at least 3 patches 4 are required for encircling the limb/body part in a circumferential direction (see Zensah wherein the ankle can have a circumference of 13 inches, 33.02 cm, thus requiring at least 9 patches of width of 4 cm in order to encircle that ankle in a circumferential direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patches 104 to have the hexagonal shape and dimensions of patches 4 of Andrews in order to provide an improved injury stabilization by having an improved immobilization, stabilization, and fixing of the wrapped limb/body part as compared to the elongated patches 104 (Andrews Page 2 paragraphs 2-6, as compared to elongated tapes), and also it would be further obvious to change the shape and dimensions as such as a matter of design choice as the patches 104 and patches 4 of Hamilton and Andrews provide equivalent and predictable stabilization functions and Hamilton provides for having alternate shapes and dimensions (Hamilton Page 6 paragraph 6).
Hamilton in view of Andrews does not disclose the garment applying a compression to said limb/body part.
However, Loth teaches an analogous garment 100 (Fig. 1, sock 100), which applies compression to a limb/body part (para [0012]).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soc 102 of Hamilton to apply compression to a limb/body part as taught by Loth in order to provide an improved sock that prevents blisters to the wearer of the sock (Loth [0012]).
Regarding claim 4, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Andrews further teaches wherein at least some of the patches 4 have a tapered end (Fig 1-3, the ends of the hexagons/patches 4 are tapered to a tip), and have a generally triangular or drop shape (Fig. 1-3, the ends of patches 4 have a generally triangular shape due to the hexagon shape providing triangular ends/tips).
Regarding claim 5, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Hamilton further discloses wherein the patches 104 are configured to attach more strongly to each other (Fig. 7 and Fig. 12, patches 104 attach to each other via direct attachment of hooks 188 and loops 190), at the overlap areas (Fig. 7, patches 104 attach to other when overlapping), and less strongly to the garment 102 or bandage (Fig. 7, patches 104 attach to the sock 102 via indirect attachment via the attachment to other patches 104, thus being a less strong attachment as compared to the direct attachment between the patches 104).
Regarding claim 6, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Hamilton in view of Loth does not disclose wherein the patches are made of a substantially inelastic, non-stretchable material or low stretchable material.
However, Andrews further teaches that the bandage as formed by analogous patches 4 are substantially inelastic (Page 3 para 14, bandage of overlapping patches 4 is inelastic in the longitudinal direction thus substantially inelastic).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patches 104 of Hamilton in view of Andrews and Loth to be substantially inelastic as further taught by Andrews in order to provide patches 104 that provide a firm stabilizing encircling wrap (Andrews Page 3 para 14-15).
Regarding claim 8, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Hamilton further discloses wherein the patches 104 comprise a marking around the edges indicating a designated overlap area (Fig. 1 and 7 and Fig. 12, the edges of the top and bottom sides of patches 104 provide an implicit marking in the form of the visual presence of hook and loop material in order to indicate where the patches 104 can overlap and attach to one another).
Regarding claim 9, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Hamilton further discloses wherein at least one of the patches 104 is provided with a plurality of openings 108 (Fig. 7).
Regarding claim 11, Hamilton discloses a method for applying a therapeutic compression to a body part, such as a limb, comprising the steps (Fig 7, tape 104 and sock 102 encircles ankle/foot thus providing compression stabilization; Fig. 7, tape 104 when tensed on foot/ankle provides compression), comprising: 
applying a garment 102 or bandage (Fig. 7, sock 102) arranged to encircle the limb/body part (Fig. 7, sock 102 encircles ankle/foot), and 
applying a plurality of patches 104 (Fig. 7, tape 104) being releasably attachable to each other (Fig. 12, page 6 paragraph 4, loops 190 and hooks 188 enable the patches 104 to attach to each other, as demonstrated in Fig. 7) and to said garment 102 or bandage over said garment 102 or bandage in a patchwork (Fig. 7, patches 104 when wrapped/tensed on sock 102 are attached to the sock 102 wherein when overlapping as shown in Fig. 7 this is a patchwork arrangement),
wherein said patches 104 are releasably attachable (hook and loop is releasable attachment) to each other at overlap areas when arranged at least partly overlapping each other (Fig. 7, patches 104 attach to each when overlapping due to the opposing sides of hook and loop 188/190 on opposite sides of the patches 104),
said patches 104 comprising a first adherent surface 188 on one side (Fig. 12, hooks 188 on bottom side), for attachment to the underlying garment 102 or bandage (Fig 7, with hooks 188 on underside and engaging with other patches 104, this side will be attached thus to the sock 102) and a second adherent surface 190 on another side (Fig, 12, loops 190 on top side), said second adherent surface 190 being provided at least around edges of the patches 104 (Fig. 12 the loops 190 are at the edges of its top surface), for attachment to a first adherent surface 188 of other patches 104 (Fig 7 and Fig. 12, the loops 190 attach to the hooks 188 of other patches 104), said first and second adherent surfaces 188/190 comprising hook and loop fabrics (hook 188 and loop 190, Fig. 12, page 6 paragraph 4).
Hamilton does not disclose wherein the patches are dimensioned such that each patch has a maximal extension being less than 15 cm and at least 3 patches are required for encircling the limb/body part in a circumferential direction.
However, Hamilton does disclose that the patches 104 (tape 104) may be embodied in different forms, shapes, and dimensions (Page 6 paragraph 6), and also discloses that the patches 104 are provided to be support to injuries (Page 2 paragraph 4).
Furthermore, Andrews teaches an analogous device for providing support with an adherent (adhesive) surface (Abstract) (Page 2 paragraph 3 discusses how this device is analogous to support tapes) comprising an analogous hexagonal patch 4 (Figures 1-3) with an adherent surface 3 on one side (Page 2 paragraph 8) to analogously attach in an overlapping configuration to another side of the patch 4 when encircling an analogous limb/body part (Figure 3 and Page 4 paragraph 17), wherein the patches 4 are dimensioned such that each patch 4 has a maximal extension (interpreted as “max dimension”) being less than 15 cm (Page 3 paragraph 11, hexagonal patch 4 may have a max dimension in the form of a width of 4 cm) and at least 3 patches 4 are required for encircling the limb/body part in a circumferential direction (see Zensah wherein the ankle can have a circumference of 13 inches, 33.02 cm, thus requiring at least 9 patches of width of 4 cm in order to encircle that ankle in a circumferential direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patches 104 to have the hexagonal shape and dimensions of patches 4 of Andrews in order to provide an improved injury stabilization by having an improved immobilization, stabilization, and fixing of the wrapped limb/body part as compared to the elongated patches 104 (Andrews Page 2 paragraphs 2-6, as compared to elongated tapes), and also it would be further obvious to change the shape and dimensions as such as a matter of design choice as the patches 104 and patches 4 of Hamilton and Andrews provide equivalent and predictable stabilization functions and Hamilton provides for having alternate shapes and dimensions (Hamilton Page 6 paragraph 6).
Hamilton in view of Andrews does not disclose method of the garment providing a compression to said limb/body part.
However, Loth teaches an analogous garment 100 (Fig. 1, sock 100), which applies compression to a limb/body part (para [0012]).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soc 102 of Hamilton to apply compression to a limb/body part as taught by Loth in order to provide an improved sock that prevents blisters to the wearer of the sock (Loth [0012]).
Regarding claim 15, Hamilton discloses a therapeutic pressure assembly for encircling a limb or other body part and for applying dynamic and/or static pressure to said limb/body part (Fig 7, tape 104 and sock 102 encircles ankle/foot) (Fig. 7, tape 104 when tensed on foot/ankle provides compression which is capable of being dynamic or static pressure based on how the tape 104 is wrapped attached to the foot/ankle and other tapes 104), comprising: 
a garment 102 or bandage (Fig. 7, sock 102) arranged to encircle the limb/body part (Fig. 7, sock 102 encircles ankle/foot), and 
a plurality of patches 104 (Fig. 7, tape 104) being detachably attached to said garment 102 or bandage (Fig. 7, patches 104 when wrapped/tensed on sock 102 are attached to the sock 102), 
wherein at least one of said patches 104 is provided with one or more opening(s) 108 (Fig. 7),
said patches 104 comprising a first adherent surface 188 on one side (Fig. 12, hooks 188 on bottom side), for attachment to the underlying garment 102 or bandage (Fig 7, with hooks 188 on underside and engaging with other patches 104, this side will be attached thus to the sock 102) and a second adherent surface 190 on another side (Fig, 12, loops 190 on top side), said second adherent surface 190 being provided at least around edges of the patches 104 (Fig. 12 the loops 190 are at the edges of its top surface), for attachment to a first adherent surface 188 of other patches 104 (Fig 7 and Fig. 12, the loops 190 attach to the hooks 188 of other patches 104), 
said first and second adherent surfaces 188/190 comprising hook and loop fabrics (hook 188 and loop 190, Fig. 12, page 6 paragraph 4), 
wherein said patches 104 are arranged partly overlapping each other (Fig. 7, patches 104 overlap other patches), and being detachably attached to each other at all overlap areas (Fig. 7 and Fig. 12, opposing surfaces comprise hook and loop 188/190 thus when arranged to be overlapping there is attachment at such areas), the patches 104 forming a second continuous encircling of the limb/body part in a circumferential direction (Fig. 7, the patches 104 form a continuous encircling of the ankle/foot in its circumferential direction).
Hamilton does not disclose wherein the patches are dimensioned such that each patch has a maximal extension being less than 15 cm and at least 3 patches are required for encircling the limb/body part in a circumferential direction.
However, Hamilton does disclose that the patches 104 (tape 104) may be embodied in different forms, shapes, and dimensions (Page 6 paragraph 6), and also discloses that the patches 104 are provided to be support to injuries (Page 2 paragraph 4).
Furthermore, Andrews teaches an analogous device for providing support with an adherent (adhesive) surface (Abstract) (Page 2 paragraph 3 discusses how this device is analogous to support tapes) comprising an analogous hexagonal patch 4 (Figures 1-3) with an adherent surface 3 on one side (Page 2 paragraph 8) to analogously attach in an overlapping configuration to another side of the patch 4 when encircling an analogous limb/body part (Figure 3 and Page 4 paragraph 17), wherein the patches 4 are dimensioned such that each patch 4 has a maximal extension (interpreted as “max dimension”) being less than 15 cm (Page 3 paragraph 11, hexagonal patch 4 may have a max dimension in the form of a width of 4 cm) and at least 3 patches 4 are required for encircling the limb/body part in a circumferential direction (see Zensah wherein the ankle can have a circumference of 13 inches, 33.02 cm, thus requiring at least 9 patches of width of 4 cm in order to encircle that ankle in a circumferential direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patches 104 to have the hexagonal shape and dimensions of patches 4 of Andrews in order to provide an improved injury stabilization by having an improved immobilization, stabilization, and fixing of the wrapped limb/body part as compared to the elongated patches 104 (Andrews Page 2 paragraphs 2-6, as compared to elongated tapes), and also it would be further obvious to change the shape and dimensions as such as a matter of design choice as the patches 104 and patches 4 of Hamilton and Andrews provide equivalent and predictable stabilization functions and Hamilton provides for having alternate shapes and dimensions (Hamilton Page 6 paragraph 6).
Hamilton in view of Andrews does not disclose the garment applying a compression to said limb/body part.
However, Loth teaches an analogous garment 100 (Fig. 1, sock 100), which applies compression to a limb/body part (para [0012]).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the soc 102 of Hamilton to apply compression to a limb/body part as taught by Loth in order to provide an improved sock that prevents blisters to the wearer of the sock (Loth [0012]).
Regarding claim 17, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Andrews further teaches wherein each patch 4 has a maximal extension being less than 10 cm (Page 3 paragraph 11, hexagonal patch 4 may have a max dimension in the form of a width of 4 cm).
Regarding claim 18, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Andrews further teaches wherein the patches 4 are dimensioned such that at least 5 patches are required for encircling the circumference of the limb/body part (see Zensah wherein the ankle can have a circumference of 13 inches, 33.02 cm, thus requiring at least 9 patches of width of 4 cm in order to encircle that ankle in a circumferential direction).
Regarding claim 19, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Andrews further teaches wherein the patches 4 are dimensioned such that at least 7 patches are required for encircling the circumference of the limb/body part (see Zensah wherein the ankle can have a circumference of 13 inches, 33.02 cm, thus requiring at least 9 patches of width of 4 cm in order to encircle that ankle in a circumferential direction).
Regarding claim 22, Hamilton in view of Andrews and Loth discloses the invention of claim 11 above.
Andrews further teaches wherein at least some of the patches 4 have a tapered end (Fig 1-3, the ends of the hexagons/patches 4 are tapered to a tip), and have a generally triangular or drop shape (Fig. 1-3, the ends of patches 4 have a generally triangular shape due to the hexagon shape providing triangular ends/tips).
Regarding claim 23, Hamilton in view of Andrews and Loth discloses the invention of claim 11 above.
Hamilton further discloses wherein the patches 104 are configured to attach more strongly to each other (Fig. 7 and Fig. 12, patches 104 attach to each other via direct attachment of hooks 188 and loops 190), at the overlap areas (Fig. 7, patches 104 attach to other when overlapping), and less strongly to the garment 102 or bandage (Fig. 7, patches 104 attach to the sock 102 via indirect attachment via the attachment to other patches 104, thus being a less strong attachment as compared to the direct attachment between the patches 104).
Regarding claim 24, Hamilton in view of Andrews and Loth discloses the invention of claim 11 above.
Hamilton in view of Loth does not disclose wherein the patches are made of a substantially inelastic, non-stretchable material or low stretchable material.
However, Andrews further teaches that the bandage as formed by analogous patches 4 are substantially inelastic (Page 3 para 14, bandage of overlapping patches 4 is inelastic in the longitudinal direction thus substantially inelastic).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patches 104 of Hamilton in view of Andrews and Loth to be substantially inelastic as further taught by Andrews in order to provide patches 104 that provide a firm stabilizing encircling wrap (Andrews Page 3 para 14-15).
Regarding claim 25, Hamilton in view of Andrews and Loth discloses the invention of claim 11 above.
Hamilton further discloses wherein at least one of the patches 104 is provided with a plurality of openings 108 (Fig. 7).
Regarding claim 26, Hamilton in view of Andrews and Loth discloses the invention of claim 11 above.
Andrews further teaches wherein each patch 4 has a maximal extension being less than 10 cm (Page 3 paragraph 11, hexagonal patch 4 may have a max dimension in the form of a width of 4 cm).
Regarding claim 29, Hamilton in view of Andrews and Loth discloses the invention of claim 15 above.
Andrews further teaches wherein at least some of the patches 4 have a tapered end (Fig 1-3, the ends of the hexagons/patches 4 are tapered to a tip), and have a generally triangular or drop shape (Fig. 1-3, the ends of patches 4 have a generally triangular shape due to the hexagon shape providing triangular ends/tips).
Regarding claim 30, Hamilton in view of Andrews and Loth discloses the invention of claim 15 above.
Hamilton further discloses wherein the patches 104 are configured to attach more strongly to each other (Fig. 7 and Fig. 12, patches 104 attach to each other via direct attachment of hooks 188 and loops 190), at the overlap areas (Fig. 7, patches 104 attach to other when overlapping), and less strongly to the garment 102 or bandage (Fig. 7, patches 104 attach to the sock 102 via indirect attachment via the attachment to other patches 104, thus being a less strong attachment as compared to the direct attachment between the patches 104).
Regarding claim 31, Hamilton in view of Andrews and Loth discloses the invention of claim 15 above.
Hamilton in view of Loth does not disclose wherein the patches are made of a substantially inelastic, non-stretchable material or low stretchable material.
However, Andrews further teaches that the bandage as formed by analogous patches 4 are substantially inelastic (Page 3 para 14, bandage of overlapping patches 4 is inelastic in the longitudinal direction thus substantially inelastic).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patches 104 of Hamilton in view of Andrews and Loth to be substantially inelastic as further taught by Andrews in order to provide patches 104 that provide a firm stabilizing encircling wrap (Andrews Page 3 para 14-15).
Regarding claim 32, Hamilton in view of Andrews and Loth discloses the invention of claim 15 above.
Hamilton further discloses wherein at least one of the patches 104 is provided with a plurality of openings 108 (Fig. 7).
Regarding claim 33, Hamilton in view of Andrews and Loth discloses the invention of claim 15 above.
Andrews further teaches wherein each patch 4 has a maximal extension being less than 10 cm (Page 3 paragraph 11, hexagonal patch 4 may have a max dimension in the form of a width of 4 cm).
Regarding claim 34, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Hamilton in view of Andrews further teaches none of the patches 104 has a first or second adherent surface (top and bottom hook and loop surfaces, Fig. 12 Hamilton) connected to any of its own first or second adherent surfaces (Andrews Fig. 1-3, when patches 104 of Hamilton as modified by patches 4 of Andrews in claim 1 above provides that the top and bottom hexagonal patches 4 only overlap and attach to other patches 4 when encircling a limb).
Regarding claim 35, Hamilton in view of Andrews and Loth discloses the invention of claim 1 above.
Hamilton in view of Andrews and Loth discloses wherein the circumferential direction is perpendicular to an axial direction of the limb (Hamilton Fig. 7, circumferential direction of the foot/ankle has been interpreted as being perpendicular to the axial direction of the limb in claim 1 above).
Claim(s) 12-13, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (WO 9402091 A1) (see attached translation pdf) in view of Andrews (WO 9963919 A1) (see attached translation pdf) with evidence from Zensah (see attached web pdf).
Regarding claim 12, Hamilton discloses a patch 104 for providing dynamic therapeutic pressure on a limb or other body part (Fig. 7, the patches 104 are capable of being wrapped and arranged on the foot/ankle of the user thus being capable of providing dynamic therapeutic pressure therein),
said patch 104 comprising a first adherent surface 188 on one side (Fig. 12, hooks 188 on bottom side), for attachment to an underlying garment 102 or bandage (Fig 7, with hooks 188 on underside and engaging with other patches 104, this side will be attached thus to the sock 102) and a second adherent surface 190 on the other side (Fig, 12, loops 190 on top side), said second adherent surface 190 being provided at least around edges of the patch 104 (Fig. 12 the loops 190 are at the edges of its top surface), for attachment to a first adherent surface 188 of other patches 104 (Fig 7 and Fig. 12, the loops 190 attach to the hooks 188 of other patches 104), said first and second adherent surfaces 188/190 comprising hook and loop fabrics (hook 188 and loop 190, Fig. 12, page 6 paragraph 4), wherein said patches 104 are releasably attachable (hook and loop is releasable attachment) to each other at overlap areas when arranged at least partly overlapping each other (Fig. 7, patches 104 attach to each when overlapping due to the opposing sides of hook and loop 188/190 on opposite sides of the patches 104).
Hamilton does not disclose wherein the patches are dimensioned such that each patch has a maximal extension being less than 15 cm and at least 3 patches are required for encircling the limb/body part in a circumferential direction.
However, Hamilton does disclose that the patches 104 (tape 104) may be embodied in different forms, shapes, and dimensions (Page 6 paragraph 6), and also discloses that the patches 104 are provided to be support to injuries (Page 2 paragraph 4).
Furthermore, Andrews teaches an analogous device for providing support with an adherent (adhesive) surface (Abstract) (Page 2 paragraph 3 discusses how this device is analogous to support tapes) comprising an analogous hexagonal patch 4 (Figures 1-3) with an adherent surface 3 on one side (Page 2 paragraph 8) to analogously attach in an overlapping configuration to another side of the patch 4 when encircling an analogous limb/body part (Figure 3 and Page 4 paragraph 17), wherein the patches 4 are dimensioned such that each patch 4 has a maximal extension (interpreted as “max dimension”) being less than 15 cm (Page 3 paragraph 11, hexagonal patch 4 may have a max dimension in the form of a width of 4 cm) and at least 3 patches 4 are required for encircling the limb/body part in a circumferential direction (see Zensah wherein the ankle can have a circumference of 13 inches, 33.02 cm, thus requiring at least 9 patches of width of 4 cm in order to encircle that ankle in a circumferential direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patches 104 to have the hexagonal shape and dimensions of patches 4 of Andrews in order to provide an improved injury stabilization by having an improved immobilization, stabilization, and fixing of the wrapped limb/body part as compared to the elongated patches 104 (Andrews Page 2 paragraphs 2-6, as compared to elongated tapes), and also it would be further obvious to change the shape and dimensions as such as a matter of design choice as the patches 104 and patches 4 of Hamilton and Andrews provide equivalent and predictable stabilization functions and Hamilton provides for having alternate shapes and dimensions (Hamilton Page 6 paragraph 6).
Regarding claim 13, Hamilton in view of Andrews discloses the invention of claim 1 above.
Hamilton further discloses wherein the patches 104 are configured to attach more strongly to each other (Fig. 7 and Fig. 12, patches 104 attach to each other via direct attachment of hooks 188 and loops 190), at the overlap areas (Fig. 7, patches 104 attach to other when overlapping), and less strongly to the garment 102 or bandage (Fig. 7, patches 104 attach to the sock 102 via indirect attachment via the attachment to other patches 104, thus being a less strong attachment as compared to the direct attachment between the patches 104).
Regarding claim 27, Hamilton in view of Andrews discloses the invention of claim 12 above.
Andrews further teaches wherein at least some of the patches 4 have a tapered end (Fig 1-3, the ends of the hexagons/patches 4 are tapered to a tip), and have a generally triangular or drop shape (Fig. 1-3, the ends of patches 4 have a generally triangular shape due to the hexagon shape providing triangular ends/tips).
Regarding claim 28, Hamilton in view of Andrews discloses the invention of claim 12 above.
Hamilton further discloses wherein at least one of the patches 104 is provided with a plurality of openings 108 (Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/22/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786